PER CURIAM.
The point presented on this appeal from an adjudication of delinquency is that the trial court erred in refusing to allow the respondent (a juvenile) to make a proffer for the record of testimony, where the court sustained the State’s objection thereto. On this appeal, the State admits that such a refusal is ordinarily error. See Francis v. State, 308 So.2d 174 (Fla. 1st DCA 1975), and Piccirrillo v. State, 329 So.2d 46 (Fla. 1st DCA 1976). The State urges, nevertheless, that reversible error does not appear because enough appears from the record to show that the testimony was inadmissible.
Our examination of the record convinces us that the State’s position is not supported by the record. The testimony concerned a critical point, placing a witness’s credibility in issue, and was critical to the defense. See State v. Johnson, 284 So.2d 198 (Fla.1973).
We, therefore, reverse the adjudication of delinquency and remand the cause for a new trial.
Reversed and remanded.